Case 1:18-cv-08186-JGK Document 46 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUTASINEE SIRIMUNGKLA, ET AL.,

Plaintiffs,

18-cv-8186 (JGK)
-~ against —

ORDER

 

YUQI'S CUISINE INC., ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties are directed to submit a status report by July
29, 2021.

SO ORDERED.

Dated: New York, New York
July 23, 2021

John G. Koeltl
United States District Judge

 

[" iSDS SDNY

-))OCUMENT
'SLECYRONICALLY FILED
DOC #

‘o\ce RILED: #/23/2 |

; = 1

 

 

 

 
